The opinion of the Court was delivered by
Willard, A. J.
The first ground of exception presented to the refusal of the Circuit Court to grant a non-suit involves the proposition that a receipt and memorandum of agreement, issued by an agent of an Express Company, acknowledging that certain goods had been intrusted to such company for conveyance to a designated *142point, and for delivery to the party seeking to enforce it, is not evidence in itself to bind the company, although the authority of such agent to bind the company, by its terms, was fully shown. The proposition of the defendants is, that the receipt and memorandum of agreement is to be regarded, as to its competency as evidence, as a declaration of an agent, and as such is not in itself admissible, but the matters set forth must be affirmed by the testimony of the witness under oath.
The receipt and memorandum is in itself a contract, and having been made by one authorized to bind the defendants in that manner, is entitled to be received as evidence on the same footing as all other contracts in writing.
The second exception to the refusal to non-suit misconceives entirely the relation that the proof given in the trial sustains to the pleadings. The declaration alleged an express contract on the part of the defendants, as carriers for hire, to convey certain goods to a designated point, and deliver them to the plaintiffs. The receipt and memorandum produced proved the existence of such a contract, and consequently supported the averments of the declaration. The proposition of the defendants that the receipt was not of itself evidence to support a charge of a breach of the common law liability of a carrier has no meaning or significance as it regards the issue made by the pleadings and the bearing of the proofs upon that issue. The receipt and memorandum of agreement tended to prove the fact alleged by the declaration that the goods were delivered to the defendants for conveyance, and, as' such, it was competent under the pleadings.
No ground is presented for interfering with the refusal of the Court to grant anon-suit.
The first instruction prayed by the defendants is a repetition, in other words, of the same proposition embodied in the second exception to the ruling refusing a non-suit. It is not necessary for the plaintiffs to resort to the “ implied obligations of common carriers,” to make out their case. They prove an express contract to convey the goods to Charleston, and to deliver them to the plaintiffs, founded on a valuable consideration, duly set forth. It is enough for them to show that the goods were not delivered to them according to the contract, in order to establish a breach. The proposition advanced by the defendants has no bearing on the case, and need not be considered as to its intrinsic merits.
*143The second instruction prayed misconceives the meaning of that clause of the receipt, which is in the following language : “ Nor is it to be held liable for any loss or damage whatever, unless claim therefor be made within ninety days after the delivery to it.” The view of this clause, taken by the defendants, is, that it operates as a limitation on that part of the contract that requires the delivery at the designated point of the same articles delivered to the defendant for conveyance. The effect of this would be that by the terms of the contract the defendants would be bound in general terms to deliver to the plaintiffs at a certain point, and yet the plaintiffs would not be entitled to enforce such obligation unless demand therefor was made within ninety days. It is not to be presumed that language employed in a contract was intended to impose obligations on one of the contracting parties, and yet not to create rights of a corresponding character in the other party. Certainly language that will reasonably bear any other construction should not be allowed to have such effect. If the construction contended for by the defendants is sound, then the ninety day clause was intended to operate with force and effect like that of the Statute of Limitations upon the plaintiff’s right of action arising on a breach of the express contract to convey and deliver. We must exclude all other reasonable constructions before ascribing to the parties such an intent.
The clause in question is the concluding sentence of a paragraph distinct and separate from that part of the contract which requires delivery to the plaintiffs. • The subject matter of this paragraph is the extent and measure of the liability of the defendants in the event of the goods becoming damaged or lost while in the hands of the defendants. The clause in question must be regarded as intended to apply to such a case.
As there was no evidence introduced by either party tending to show that the goods were either damaged or lost while in the hands of the defendants, the clause in question had no bearing on the case, and the refusal of the Circuit Judge to give instructions involving a construction of the true meaning and import of this clause was free from error. In the present case the charge is, that thirteen distinct packages, out of a larger lot delivered to the defendants for conveyance, were not delivered to the plaintiffs. To such a case the clause in question has no application. The defendants are to be presumed to know how many packages they received for delivery, and how many they delivered to plaintiffs, and it is not to be sup*144posed that they stipulated for information as to a matter fully within their knowledge. As it regards the contents of a package, or the state of an article delivered, it is easy to understand the nature of the interest the defendants would have as to prompt information of any claim for damage or loss.
The disposition made by the Court, as it regards this instruction, is not very clear, but that is not important, as the defendants were not entitled to have the instruction given.
The subject of the third instruction has already been considered as involving the false proposition that the receipt and memorandum of agreement was, without force in itself, considered as proof of the contract.
The fifth instruction was not called for. There was no contract between the parties based on the value of Confederate currency. The Court very properly refused to lay down any standard of the conversion of values, as the whole question was one of damage merely, a matter which is wholly within the province of the jury in a case of this nature.
Rone of the grounds of exception are sufficient to authorize this Court to interfere with the judgment and verdict.
The appeal must be dismissed.
Moses, C. J., and Wright, A. J., concurred.